Citation Nr: 1638691	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine disability, currently rated 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) from June 9, 2009.

3.  Entitlement to a TDIU prior to June 9, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from November 1965 to November 1968.  He also had subsequent service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted an increased evaluation from 20 percent to 40 percent for compression fracture of the lumbar vertebrae, effective June 15, 2009, and denied the claim for TDIU.  Jurisdiction lies with the RO in Togus, Maine, where the Veteran resides.

In July 2014, the Board remanded the claim for higher rating and entitlement to a TDIU to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action with regard to the claims on appeal, in a November 2014 supplemental statement of the case (SSOC), the RO denied an increased rating in excess of 40 percent for compression fracture of the lumbar vertebrae and also denied entitlement to a TDIU.  For reasons discussed below, the Board finds substantial compliance with the July 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed utilizing the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU prior to June 9, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Symptoms of the Veteran's lumbar spine disability have not included or more nearly approximated ankylosis or incapacitating episodes due to intervertebral disc syndrome (IVDS).

2.  The evidence is approximately evenly balanced as to whether the Veteran's service connected disabilities have rendered him unable to secure and follow substantially gainful employment since June 15, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU have been met since June 9, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated in June 2009, which fully addressed all notice elements.  VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained. 

The Veteran was afforded VA examinations to explore the nature, etiology, and severity of service connected back disability and claim for a TDIU.  For the following reasons, the Board considers the examination reports adequate for adjudication purposes for the increased rating and TDIU issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, the Board notes that substantial compliance with the past remand instructions has been achieved.  See Stegall, 11 Vet. App. 268.  Indeed, the AOJ obtained a September 2014 VA examination.  The September 2014 examination report, notes the history of treatment, the Veteran's pertinent symptoms as described by him, and current symptoms present during examination and the report also contained opinions that were supported by a rationale.  The September 2014 medical opinions were therefore adequate and complied with the Board's remand instructions.  The Board will therefore proceed to the merits of the claims for increased rating for lumbar spine disability and entitlement to a TDIU.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

A.  Lumbar Spine Disability

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5242, applicable to degenerative arthritis of the spine.  All diseases and injuries of the spine other than IVDS, however, are rated under the general rating formula for diseases and injuries of the spine (general rating formula).  IVDS is rated either under the general rating formula or under the Formula for Rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine.  In addition, the only higher schedular rating available under the formula for rating IVDS based on incapacitating episodes is a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the Formula for Rating IVDS based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran filed a claim for increased rating for his lumbar spine disability that was received on June 15, 2009.  Therefore, the Board will consider whether an increased rating for the disability on appeal is warranted from June 15, 2008, one year prior to the receipt of the Veteran's claim for increased disability rating.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (38 U.S.C.A. § 5110(b)(3) requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date").

For the following reasons, the Board finds that, during the appeal period, a rating higher than 40 percent is not warranted.

The pertinent evidence from the period on appeal consists of VA examination reports from December 2011 (with an August 2012 addendum opinion) and September 2014.  VA treatment records from North Hampton VA Medical Center (VAMC) from June 2010 to April 2011, VA Maine HCS Togus from December 2011 to June 2012, Togus VAMC from June 2012 to September 2014, and White River Junction VAMC from May 2009 to August 2014 are associated with the claims file.  During the period on appeal, it is note that the Veteran has a history of back pain.  A May 2009 MRI identifies multiple compression deformities and multilevel spinal stenosis with significant foramina encroachment.

Neither the VA treatment records nor the August 2009, December 2011 or September 2014 VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine reflective of a higher rating.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.   See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  In addition, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes due to IVDS.
Furthermore, Note 1 to the general rating formula indicates that objective neurologic abnormalities associated with spine disease are to be rated separately, under the appropriate diagnostic code.  At the August 2009 VA examination, the Veteran was found to have radiating pain on movement traveling to his lateral thighs and impaired lumbar spine sensory function, but his straight leg raising test was negative for both the right and left, and Lasegue's sign was negative.  At the December 2011 VA examination, the examiner found no evidence of radiculopathy or any neurological abnormalities and stated that the Veteran's sensory changes were of the "stocking glove" presentation without evidence of dermatomal/radicular association.  However, the examiner also found there was decreased sensation to light touch in his thigh (L3/4) bilaterally and in his foot/toes (L5) bilaterally.  The examiner also found that the Veteran had IVDS.  The September 2014 VA examiner diagnosed IVDS without incapacitating episodes, and indicated that there were no neurologic abnormalities and no radicular pain or any other signs or symptoms due to radiculopathy.  On the December 2011 and September 2014 VA examinations there was muscle spasm and localized tenderness resulting in abnormal gait or spinal contour, but muscle, reflex, sensory, and straight leg testing were all normal.  In addition, the September 2014 VA examiner acknowledged that medical records identify the Veteran with "stocking glove" deficit lower extremity with no evidence of dermatomal radicular involvement and that years ago he presented with evidence of peripheral distal neuropathy of a non-radicular nature of unknown etiology.  The September 2014 VA examiner concluded that the condition is not associated with the Veteran's lumbar disability.  Thus, the Board finds that the most probative evidence of record shows that a separate compensable rating under note 1 to the general rating formula is not warranted.  The Board finds that the specific and more detailed examination findings of the physicians who conducted the December 2011 and September 2014 VA examinations indicating no significant neurologic symptoms due to the lumbar spine disability are of greater probative weight than the more general findings on the August 2009 VA examination, which attributed have radiating pain on movement to the lumbar spine disability.  The weight of the evidence thus reflects that the Veteran's symptoms did not approximate the mild incomplete paralysis required for a compensable rating under 38 C.F.R. § 4.124a, DC 8520, applicable to paralysis of the sciatic nerve.
The Board is aware of the Court's decision in Correia v. McDonald, Vet. App. No. 13-3238 (2016) (holding that § 4.59 requires that the listed range of motion testing be conducted to the extent practicable in all cases involving joint disabilities); however, given the Veteran is receiving the maximum rating based on limitation of motion of the spine and a higher rating requires ankylosis, there is no prejudice in the VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia. 
As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

During the VA examination the Veteran reported pain and the inability to stand for long periods of time, repetitive bending or lifting greater than 20 to 30 pounds.  See August 2012 VA Examination.  The Board finds that these symptoms are contemplated by the criteria for rating diseases of the spine.  Although the symptoms are not specifically referenced in the general rating formula, they are the result of pain.  The general rating formula indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria contemplates all of the symptoms indicated by the Veteran even though they are not specifically listed.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45.

As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability do not more nearly approximate the criteria for a rating higher than 40 percent, the benefit of the doubt doctrine is not for application and the claim for an increased rating for lumbar spine disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



B.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that one of those disabilities is rated 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran is service-connected for a lumbar spine disability, evaluated as 40 percent disabling, effective June 15, 2009; bilateral hearing loss, evaluated as 40 percent disabling from July 10, 2008 and 20 percent disabling from October 1, 2012; and tinnitus, evaluated as 10 percent disabling, effective July 10, 2008.

From July 10, 2008 the Veteran's combined rating was 60 percent and 70 percent from June 15, 2009.  Therefore, he does meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) from June 15, 2009.  The only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from June 15, 2009.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

According to the Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked as a custodian from June 1988 to June 1990.  In a September 2009, VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from the Veteran's last employer, the City of Cambridge, the Veteran last worked in June 1990 and he is no longer employed due to disability retirement.

The August 2009 VA examiner found that the effect of the Veteran's back disability on his usual occupation was "disabled due to back pain."  The examiner further stated that the Veteran was unable to do custodial work, walk more than half a mile, and lift more than 5-10 pounds.  The December 2011 VA examiner found that Veteran was unable to work in his usual occupation as a custodian, but would not be precluded from non-weight bearing type occupational activities.  In his August 2012 supplemental opinion, the December 2011 VA examiner went on further to state that the Veteran would not be precluded from sedentary occupational activities that were non-weight bearing.  On examination in September 2014, the examiner opined that the Veteran's lumbar disability would preclude such occupational activity and concluded that the Veteran would be precluded from obtaining or maintaining occupational activity that would involve a long-standing, repetitive bending, or lifting objects greater than 20 to 30 pounds. 

The Board notes the December 2011 VA examiner found that Veteran would not be precluded from sedentary, non-weight bearing type occupational activities.  However, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  The Veteran's TDIU claim form and the medical records reflect that he worked as a custodian with 3 years of high school and vocational training.  See February 2010 VA Form 21-8940.  Moreover, the Veteran has reported pain with prolonged standing.  The Board finds his statements competent and credible.  Geib, 733 F.3d at 1354 whether a veteran can perform the physical and mental acts required by employment is an issue about which a lay person may provide competent evidence; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Given the significant impact of the service connected disability on the Veteran's ability to perform physical tasks that would likely be required for the type of employment for which he would be qualified given his occupational background as a custodian, the evidence is thus at least evenly balanced as to whether the disability preclude him from obtaining and maintaining substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted from June 15, 2009.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased rating in excess of 40 percent for lumbar spine disability is denied.

Entitlement to a TDIU is granted from June 15, 2009, subject to controlling regulations governing the payment of monetary awards.


REMAND

As indicated above, the Veteran contends, and the VA examiners agree, that his service-connected lumbar spine disability precludes his ability to continue to work as a custodian.  As discussed above, the Board finds that there was evidence that the Veteran's lumbar spine disability rendered him unemployable and therefore granted entitlement to a TDIU from June 15, 2009.  The Veteran's combined disability rating was 60 percent from July 10, 2008 to June 14, 2009.  Therefore, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) during this period of time.

The issue of entitlement to a TDIU prior to June 15, 2009 has been raised as part of the claim for an increased rating for lumbar spine disability.  While the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, it must consider whether a remand for referral to VA's Director of Compensation for such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Here, given the above findings, a remand for such a referral is warranted.

Accordingly, the issue of entitlement to a TDIU prior to June 15, 2009 is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU prior to June 15, 2009 to the Director of Compensation Service.

2.  After the above development has been completed, adjudicate the issue of entitlement to a TDIU prior to June 15, 2009.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


